      Case
       Case1:20-cv-05583-AKH
            1:20-cv-05583-AKH Document
                               Document117-2
                                        125 Filed
                                             Filed12/14/20
                                                   12/09/20 Page
                                                             Page11ofof11




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK




   STATE OF NEW YORK et al.,

                          Plaintiffs,

                     v.
                                            Civil Action No. 1:20-cv-05583-AKH
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICS et
             al.,

                      Defendants.

                                        ORDER
       Upon consideration of the unopposed motion of AMERICAN CANCER
SOCIETY, AMERICAN CANCER SOCIETY CANCER ACTION NETWORK,
AMERICAN HEART ASSOCIATION, AMERICAN LUNG ASSOCIATION,
CANCER SUPPORT COMMUNITY, CANCERCARE, CYSTIC FIBROSIS
FOUNDATION, EPILEPSY FOUNDATION, HEMOPHILIA FEDERATION OF
AMERICA, NATIONAL COALITION FOR CANCER SURVIVORSHIP,
NATIONAL MULTIPLE SCLEROSIS SOCIETY, NATIONAL
ORGANIZATION FOR RARE DISORDERS, NATIONAL PATIENT
ADVOCATE FOUNDATION, THE AIDS INSTITUTE, AND WOMENHEART:
THE NATIONAL COALITION FOR WOMEN WITH HEART DISEASE for
leave to file brief as amici curiae in support of plaintiffs, it is hereby

     ORDERED that the motion is GRANTED.




Dated: __December 14, 2020____          /s/ Alvin K. Hellerstein__
                                        Alvin K. Hellerstein
                                        United States District Judge
